OFFICE      OF    THE   ATTORNEY        GENERAL   OF   TEXAS

                                     AUSTIN




fionorable Fixnk D. c;uipn
Brsoutlr6 Ssqretary~
Texas State Parks tjeard
Austin, Texas ..,


Dear Sir:




     authority.    be    ~ecure~?~

          iYehave been unable to find any legielativs 6Ct
authorizing the Texas state   Farit,  Roard to lease any State
~i'ark
     for oil end @OS.   It  Is B   well settled rule that public
    officers and odminlstratlve acd governmental boards poeeeee
    only euah powers as are expresely oonferred upon them by law
    or am n4c4esarllp Implied from the powers eo conisrred. 34
I   Tex. JUC. 440.

                   The Texas State Farks      Board   la aa agenoy    of the
    state    an4   la authorized   to so~loit~donatlon        to ~tho State or
    traoto    of   ,land to be usd   by the State       ror the purpoes or
    gubllo parks and/or reoreatfon areas. tmtiole 6068 V.A.C.;.
    iiothing    in, the dot oreat.1~    suoh Board  expressly authorizes
    it   to exeoute 0~11and gas leases, end suoh power oan not be
    implied from ita pouere expreesly granted to Weoll~ft dona-
    tion to the State       of tracts   of land . . . to be used by tha
    .'itat.e for the   purpose   of publia  parka  and/or reoreation    areae
    . . . .c $4 anewer your flrret         queatlo:~, nb.

              Se have been able to find only two Acts of the
    I.e~ielafure authorizing any agenop of the State to execute
    011 and gas leaees..uponState Fark lands. F1r:s.t.Bouae El11
    Yo. 711, Ch, 198, p. 430, Acta R. S. of the rllstLegislature,
    1929, (Art. !!Wlb V. A. C. 5;) authorizes the 'Commlisslonsrof
    the General L&d Office to lease all jmbllc lands l'yin,&be-
    neath or adjacent to the waters of Caddo Lake for rafnerelpur-
    p0tWJ5. Cad&o Lake is a'Stat F8rk ud0T your Jurladlctlon.
              SeCOUd, SeWit S1iiplO. 84, Ch. 32, p. 55, AOtg of                   '
    t.%e41at Le&latare,   Fourth Called Seaslon, 1950 (Article
    3lS& V. A. C. S.) oreatad'a board and authorleed ,it.to lease
    lands of the mite whloh were owned or held 6% Stete~Eleemosy-
    nary and State ?.?emorlalFark rends. The Tetia State,iarka
    T,@arddoee not have Jurlmdlatlon over Memorlsl Fark?.
              In.anewer to your rroond question, 15 the sbrenoo
    of any exp?esr le&ielative euthorlty, exoeptwith rererenae
    to Caddo Lake State Parkk, we do not believe any Sta$e agaaoy
    &s nutborlty to lean4 any other State i'ark under goui Juri8-
    dlctloa tar oil and gee purpoae6,  and that lvwill take an act
    or the Legislature to confer  such authority.

                   Trueting that the above fully enmere         your questlona,
       6x-e
    .=a2